DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

   Response to Amendment
            Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      

                                                       Reference of prior art 

Daler et al.  (US 20160001875, VERTICAL TAKE-OFF AND LANDING AERIAL VEHICLE).
Shachor et al.  (US 8695919, Aerial Unit And Method For Elevating Payloads).
Schwaiger.  (US 20170057630, AIRCRAFT).
Elliott et al.  (US 20170297679,   slipper Interconnect Drive System).
Benedict et al.  (US 20190337616, Cycloidal Rotor Micro-Air Vehicle).
Volpi.  (US 20180257774, UNMANNED AERIAL ROBOTIC VEHICLE WITH MOUNTING MECHANISM).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-8, 10-12, 19-23  and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Daler and further in view of Shachor.

Re claim 1    Referring to the figures and the Detailed Description, Daler discloses: Unmanned aerial vehicle (UAV) including an inner frame (¶ 0068), an inner flight propulsion system (¶ 0068, …a propulsion system comprising several horizontal propellers 101) mounted on the inner frame, an outer frame (¶ 0068) forming an outer protective cage that surrounds and protects the inner flight propulsion system (¶ 0068-0069, …items 101, gimbal 301 and 304), a gimbal system (301) comprising a gimbal frame (¶ 0069) and at least two rotational couplings with orthogonal axes coupling the inner propulsion system to the outer frame (¶ 0069 and fig’s. 3, 4), a control system (abstract), a power source (abstract), 
However Daler fails to teach as disclosed by Shachor: an outer frame actuation system configured to actively orient the outer frame around at least one axis with respect to the inner frame the outer frame actuation system comprises an outer air propulsion system fixed to the outer frame or to the gimbal frame (col. 9, l 3-10 and items 350-356, positioned outside the frame 320 that is connected to the unnumbered inner frame as seen in fig. 10A, Daler discloses the outer frame to passively rotate independently from the inner frame, therefore items 350-356 when connected to the outer frame, are capable of actively orient the outer frame around at least one axis with respect to the inner frame by altering at least one thrust of at least one propeller of the group), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Shachor teachings of an outer frame actuation system configured to actively orient the outer frame around at least one axis with respect to the inner frame the outer frame actuation system comprises an outer air propulsion system fixed to the outer frame or to the gimbal frame into the Daler control the rotation of the rotation axes and include additional air propulsion system in order to improve the failure safety of the inner propulsion unit.
the inner flight propulsion system configured to enable the UAV to hover and fly without thrust from the outer propulsion system (Daler ¶ 0018-0019, since Daler does not disclose outer propulsion system thus, the inner flight propulsion system of Daler configured to enable the UAV to hover and fly without thrust from the outer propulsion system).  
Re claim 2    Referring to the figures and the Detailed Description, Daler, as modified above, discloses:  UAV according to claim 1, wherein the outer air propulsion system (Shachor items 350-356, as seen in fig. 10A) controlled by the control system (Shachor item 500, … altering at least one thrust of at least one propeller) to govern the orientation of the outer frame with respect to the inner frame (Shachor col. 2, l 62-col. 3, l 5, ……by altering at least one thrust of at least one propeller the controller would govern the orientation of the outer frame with respect to the inner frame by actively orient the outer frame around at least one axis with respect to the inner frame by altering at least one thrust of at least one propeller of the group).  

Re claim 3    Referring to the figures and the Detailed Description, Daler, as modified above, discloses: UAV according to (Shachor items 350-356).  

Re claim 6    Referring to the figures and the Detailed Description, Daler, as modified above,  discloses:  UAV according to claim1, wherein the outer air propulsion system comprises propulsion units fixed to a frame of the gimbal system (Shachor fig. 10A, items 350-356 when combined with Daler would be fixed to a frame of the gimbal system via the structural elements of the outer frame), the frame coupled to the outer frame via one of said rotational couplings (Daler ¶ 00689, fig’s 3-4).  

Re claim 7    Referring to the figures and the Detailed Description, Daler, as modified above, discloses: UAV according to claim 1, wherein the outer air propulsion system comprises at least two propulsion units, at least one propulsion unit mounted proximate each rotational coupling (Shachor fig. 10A, items 350-356 depict at least two propulsion units coupled to unnumbered frame coupled to the outer frame via one of said rotational couplings connecting the outer frame to the gimbal frame, and Daler ¶ 00689, fig’s 3-4, rotational coupling).  

Re claim 8    Referring to the figures and the Detailed Description, Daler, as modified above,  discloses: UAV according to claim 1, wherein the outer air propulsion system is configured to generate lift in conjunction with the inner propulsion system for the flight of the UAV (Shachor fig. 10A, items 350-356, configured to generate additional lift in conjunction with the inner propulsion system for the flight of the UAV)  .  

Re claim 10    Referring to the figures and the Detailed Description, Daler, as modified above,  discloses: UAV according to claim 1, wherein at least one of said rotational couplings further comprises an electrical rotary actuator to actively orient the inner frame relative to the outer frame (Daler ¶ 0079 and fig. 8, items 801-803).  

Re claim 11    Referring to the figures and the Detailed Description, Daler, as modified above,  discloses: UAV according to claim 10 wherein the inner propulsion  system has a single propulsion unit (Daler item 101).  

Re claim 12    Referring to the figures and the Detailed Description, Daler, as modified above, discloses: UAV according to claim 1 wherein the inner propulsion system comprises a plurality of propulsion units (Daler 310, 330).  

Re claim 19    Referring to the figures and the Detailed Description, Daler, as modified above, fails to teach as disclosed by Elshafei: UAV according to claim 1, wherein the outer propulsion system is mounted inside the outer protective cage formed by the outer frame (Daler fig. 13D depicts the limitation when modifying Daler by moving the outer propulsion system inside the outer frame for protecting the outer propulsion system).  

Re claim 20    Referring to the figures and the Detailed Description, Daler, as modified above, discloses:  UAV according to claim 1, wherein components of the UAV are mounted at opposite ends of a long axis A (Daler items 307 and 810), said components including any one or more of a surveillance system (Daler item 810), lighting, elements of the control system, elements of the power source.  

Re claim 21    Referring to the figures and the Detailed Description, Daler, as modified above, fails to teach as disclosed by Elshafei: UAV according to claim 1, further comprising a surveillance system (Shachor 232, 234).  

Re claim 22    Referring to the figures and the Detailed Description, Daler, as modified above, discloses: UAV according to claim 1, further comprising a functional system (Daler item 810).  

Re claim 23    Referring to the figures and the Detailed Description, Daler, as modified above, discloses: UAV according to claim 1, wherein the gimbal system comprises a rotation joint (Daler ¶ 0103 and fig. 18B depicts the limitations above).  

Re claim 25    Referring to the figures and the Detailed Description, Daler, as modified above, discloses: UAV according to claim 1, wherein the inner frame beam extends uninterrupted through the rotation joint and the second beam extends uninterrupted through the rotation joint (Daler ¶ 0103 and fig. 18A depicts the limitations above). 


Claim(s) 4 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Daler and further in view of Shachor and further in view of Schwaiger.

Re claim 4     Referring to the figures and the Detailed Description, Daler, as modified above, fails to teach as disclosed by Schwaiger: UAV according to claim 2, wherein at least one of the propulsion units is reversible and controllable to generate forward or reverse thrust (Schwaiger ¶ 0041).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Schwaiger teachings of at least one of the propulsion units is reversible and controllable to generate forward or reverse thrust into the Daler, as modified above, control the rotation of the propulsion unit to enormously improves the agility.

Re claim 5   Referring to the figures and the Detailed Description, Daler, as modified above, fails to teach as disclosed by Schwaiger: UAV according to claim 2, wherein the outer frame propulsion units are tilted so as generate thrust in a direction forming an acute angle with the vertical direction during stable flight, configured to control orientation of the outer frame around a Yaw axis (Schwaiger ¶ 0041 and 0052). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Schwaiger teachings of the outer frame propulsion units are tilted so as generate thrust in a direction forming an acute angle with the vertical direction during stable flight, configured to control orientation of the outer frame around a Yaw axis into the Daler, as modified above, control the rotation of the propulsion unit to enormously improves the agility.


Claim(s) 9 and 13-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Daler and further in view of Shachor and further in view of Elliott.

Re claim 9    Referring to the figures and the Detailed Description, Daler, as modified above, discloses: UAV according to claim 1, wherein at least one of said rotational couplings connecting the outer frame to a gimbal frame (Shachor fig. 10A, rotational couplings and Daler ¶ 00689, fig’s 3-4, rotational coupling) 
However Daler, as modified above, fails to teach as disclosed by Elliott:  a clutch configured to block rotation of the outer frame with the gimbal frame and to allow decoupling of the outer frame from the gimbal frame (¶ 187).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Elliott teachings of a clutch configured to block rotation of the outer frame with the gimbal frame and to allow decoupling of the outer frame from the gimbal frame into the Daler, as modified above, to incorporate engagement-disengagement mechanism in order to allow decoupling of the outer frame from the gimbal frame.

Re claim 13    Referring to the figures and the Detailed Description, Daler, as modified above, discloses: Unmanned aerial vehicle (UAV) including an inner frame, an inner flight propulsion system mounted on the inner frame, an outer frame forming an outer protective cage that surrounds and protects the inner flight propulsion system, a gimbal system comprising a gimbal frame and at least two rotational couplings with orthogonal axes coupling the inner propulsion system to the outer frame, a control system, a power source, and an outer frame actuation system configured to actively orient the outer frame with respect to the inner frame, wherein the outer frame actuation system comprises an electrical rotary actuator mounted on one or more rotational couplings coupling the outer frame to the gimbal frame of the gimbal system, and a clutch to allow decoupling of the outer frame from the gimbal frame. 
(Claim 13 is similar in scope to Claims 1, 2 and 9; therefore, Claim 13 is rejected under the same rationale as Claims 1, 2 and 9). 

Re claim 14    Referring to the figures and the Detailed Description, Daler, as modified above, discloses:  UAV according to claim 13 wherein the clutch is electronically activated (Elliott ¶ 0020).  

Re claim 15    Referring to the figures and the Detailed Description, Daler, as modified above, discloses: UAV according to claim 13 wherein at least one rotational coupling comprises a torque sensor to sense a collision event (Elliott ¶ 0020).  

Re claim 16    Referring to the figures and the Detailed Description, Daler, as modified above, discloses: UAV according to claim 13(Elliott claim 6). 


Claim(s) 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Daler and further in view of Daler and further in view of Volpi.
Re claim 26    Referring to the figures and the Detailed Description, Daler, as modified above, fails to teach as disclosed by Volpi: UAV according to claim 1, wherein the power source comprises a battery (Daler ¶ 0100), and the outer frame comprise a battery mounting frame (Daler item 1508 via 1506) 
However Daler, as modified above, fails to teach as disclosed by Volpi: an adjustable battery mounting position on an opposite side of a rotation coupling from a functional system or payload to change the position of the battery along the battery mounting beam and thus adjust the center of mass of the outer frame (¶ 0058).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Volpi teachings of an adjustable battery mounting position on an opposite side of a rotation coupling from a functional system or payload to change the position of the battery along the battery mounting beam and thus adjust the center of mass of the outer frame into the Daler, as modified above, to counteract the imbalance of the outer frame and/or the UAV in response to sensed and/or anticipated changes in the orientation or center of gravity.

Response to Arguments
           Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642